Citation Nr: 0504453	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-27 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for internal 
derangement of the right knee with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from April 1980 to 
May 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision.  The veteran filed a 
notice of disagreement in August 2002, the RO issued a 
statement of the case in July 2003, and the veteran filed a 
timely substantive appeal in September 2003.


FINDING OF FACT

The veteran's service-connected internal derangement of the 
right knee with traumatic arthritis has resulted in 
complaints of weakness, pain, and stiffness; the knee has 
routinely displayed 0 degrees of extension and 110 degrees of 
flexion; it has not resulted in symptomatic scarring, 
hospitalizations, or marked interference with employment.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
internal derangement of the right knee with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263, 7801, 7802, 7803, 7804, 
7805 (as in effect prior to and from August 30, 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in November 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a February 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent a 
rating decision in March 2002 and a statement of the case in 
July 2003.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.

Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran and other individuals.  The Board 
is satisfied that VA has made a reasonable effort to obtain 
relevant records identified by the veteran.  38 U.S.C.A. § 
5103A(b) and (c); 38 C.F.R.  § 3.159(c)(1-3).  

VA examinations were conducted in September 2001, January 
2002, and July 2003, and the reports of these examinations 
have been obtained and reviewed.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claim for increased rating

The veteran's claim for a rating in excess of 30 percent for 
his right knee disability was filed in June 2001.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.  

The veteran underwent a right knee surgery in 1987.  Relevant 
medical records reflect that he sought VA outpatient 
treatment for right knee pain in August 2000, when range of 
motion was noted to be full.  He was again seen in an 
outpatient setting in March 2001 for right knee pain and 
swelling.  He denied reinjuring the knee since his 1987 
surgery, but reported having pain and swelling over the old 
fixation screws.  He also complained of occasionally locking.   
Examination revealed range of motion between 0 and 135 
degrees.  Swelling and palpable tenderness was noted over 
prominent tibial screws, and there was medial and lateral 
patellar facet tenderness.  Lachman's sign was negative.  The 
quadriceps and vastus medalis oblique were described as 
"poor."  He continued seeking outpatient treatment for 
right knee pain in May 2001.  

In August 2001, he underwent right knee surgery at a private 
facility.  The procedure included removal of a tibial screw, 
a partial medial meniscectomy, a partial lateral 
meniscectomy, and central third anterior crucial 
reconstruction.  (By a September 2001 rating decision, the RO 
granted the veteran a temporary total rating based on the 
convalescence following this surgery, effective through 
November 2001.  By a January 2002 rating decision, the 
effective date of this temporary total rating was extended to 
February 1, 2002.)

At a September 2001 VA examination, the veteran reported that 
he had done fairly well following the 1987 knee surgery.  But 
while walking in a stream with his son in June 2001, his 
right leg gave way and he was unable to bear weight on it.  
This led to his August 2001 knee surgery.  Post-operatively, 
he developed an exacerbation of gout and was apparently seen 
in an emergency room setting with appropriate aspiration.  He 
said his current pain was a 7 on a 10-point scale.  
Reportedly associated with this pain was weakness, stiffness, 
swelling, occasional locking, and easy fatigability.  He gave 
no history of giving way at present.  

He said he had flare-ups once or twice a week, lasting 
several hours at a time.  Precipitating factors for these 
incidents included lying on his stomach, walking, or 
prolonged standing.  Alleviating factors included rest, 
activity modifications, and taking medication.  The veteran 
currently used bilateral crutches and a brace which locked on 
his right lower extremity.  He denied any dislocations but 
did say he had some subluxation in his right knee.

The veteran said he was a postal worker and had missed 
approximately two and a half months of work because of his 
knee problem over the past year.  He said it affected his 
daily living to the point that he was very depressed because 
he had to rely on his family and friends to perform many 
chores.  He said that he did not participate in recreational 
activities and that his sleep was impaired because he could 
not lie on his stomach.  However, he had been able to drive 
over the prior several weeks.  

On examination, he used crutches and a Bledsoe brace on his 
right knee.  Even so, his gait was very slow.  An 8 
centimeter scar (slightly unapproximated) was noted distally 
on the right knee, as was a 6 centimeter, well-healed scar 
which was medial to the first scar.  There was no drainage or 
erythema, but he did have +1 effusion.  He could forward flex 
to 60 degrees without pain and to 90 degrees with pain.  He 
could extend to 0 degrees without pain.   The following tests 
were negative: Lachman's, McMurray's, pivot, and anterior 
drawer's.  There was no tenderness upon palpation of the 
medial and lateral joint lines.  He had poor patellar 
mobility and 2+ popliteal pulses.  There were no Baker cysts.   

Private medical records reflect that the veteran sought 
outpatient treatment in January 2002.  He generally had been 
doing pretty well post-surgery and had been rehabilitating 
his quadriceps.  While he still had approximately two inches 
of atrophy, his leg was strengthening and he had near full 
motion.  Unfortunately over the weekend, he had fallen and 
skinned his knee.  The private physician did not think the 
veteran could climb ladders or do full time work requiring 
any squatting, bending, or stooping.  According to the 
physician, the veteran probably could work for several hours 
at a time but then would need to sit and rest. 

In a January 2002 letter, a private physician reported that 
the veteran's rehabilitation following recent knee surgery 
had been slowed in part by gout, and that the veteran would 
continue to see him yearly and keep taking medication.  

At a January 2002 VA examination, the veteran reiterated that 
gout had slowed his post-surgical recovery.  He also 
complained of pain, weakness, stiffness, and swelling of the 
right knee.  He reported flare-ups of knee stiffness in the 
morning, which lasted for about an hour and were alleviated 
by stretching.  (According to the VA examiner there was 
moderate functional limitation of motion and impairment 
during the flare-ups).  

The veteran said he worked a route for the postal service.  
After having been off of work for six months following knee 
surgery, he had just returned to full time (two weeks before 
the examination).  He did not use a crutch or cane, although 
he wore a brace occasionally.  He denied having any 
inflammatory arthritis but confirmed that his private 
physician had told him he had gout.  

Examination of the right knee revealed a fully healed, 8 cm. 
midline scar, a 9 cm. scar on the medial aspect of the knee, 
and a fully healed, 10 cm. scar on the lateral aspect of the 
knee.  He had also two abrasions on his knee which were 3 
centimeters long, scabbed, and healing.  Palpation over the 
medial and lateral joint lines revealed mild tenderness.  MCL 
and LCL stress tests were negative, and he had a negative 
Lachman's sign with a "good end feel."  McMurray's sign was 
also negative.  Strength was 5/5 with resisted knee flexion 
and extension.  There was significant atrophy of his right 
quadriceps especially compared to the left side, and he had a 
mildly altered gait on the right.  He could flex to 110 
degrees and extend to 0 degrees, both without pain.  

At a July 2003 VA examination, he reported taking numerous 
medications after his last surgery and complained of chronic 
right knee weakness and pain.  The pain was reportedly 
constant and increased with cold weather (although it was not 
particularly worse with exercise).  He stated that his knee 
felt "loose" and that he wore a soft knee brace for support 
and used a whirlpool.  He continued to work as a postal 
letter carrier and had not missed any days of work in the 
prior year due to his knee.  

Examination revealed gross loss of muscle tone in the right 
thigh, which was also atrophied: the circumference of the 
right thigh at the midpoint was 49 cm., while it was 52 cm. 
at the left thigh.  Extension was to -5 degrees and flexion 
to 120 degrees with marked crepitus on motion.  The veteran's 
gait was steady although he wore a brace.  Lachman's, 
drawer's, and McMurray's signs were negative.  A well-healed, 
pinkish, curved, 14 cm. surgical scar was noted on the medial 
aspect of the right knee.  

An x-ray revealed surgical hardware in position.  There was a 
mild narrowing of the medial and lateral compartments of the 
tibiofemoral joint, but there was no evidence of fracture or 
any destructive bony lesions.  A very small amount of fluid 
within the suprapatellar region on the right could not be 
excluded.  The impression was status post anterior cruciate 
ligament repair on the right, mild degenerative changes of 
the right femorotibial joint, and small suprapatellar joint 
effusion not excluded.

The veteran has been assigned a 30 percent rating for his 
right knee disability under Diagnostic Code 5256 (for 
ankylosis of the knee).  Under this criteria, a 30 percent 
rating is assigned for ankylosis at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  A 
40 percent rating is assigned for ankylosis in flexion 
between 10 and 20 degrees.  A 50 percent rating is assigned 
for ankylosis in flexion between 20 and 45 degrees.  A 
maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Here, on 
numerous examinations, the veteran's right knee has not 
appeared ankylosed	and he has in fact displayed an ability 
to flex and extend.  Therefore, a rating in excess of 30 
percent is not warranted under Diagnostic Code 5256. 

The Board has also considered other rating criteria relating 
to the knee.  There is no evidence of actual nonunion of the 
tibia and fibula, so evaluation under Diagnostic Code 5262 
(which has a maximum available rating of 40 percent) is not 
warranted.  Thirty percent is the maximum rating available 
under Diagnostic Code 5257 (for "other impairment of the 
knee, recurrent subluxation or lateral instability") and 
Diagnostic Code 5260 (for limitation of flexion).  Also, a 20 
percent rating is the maximum available under Diagnostic Code 
5258 (for dislocation of semilunar cartilage), and 10 percent 
is the maximum rating available under Diagnostic Code 5259 
(for symptomatic removal of semilunar cartilage) and 
Diagnostic Code 5263 (for genu recurvatum), so evaluation 
under these criteria is inappropriate.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5262, 5263.  

Under Diagnostic Code 5261, limitation of extension of the 
knee is rated at 30 percent for extension limited to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
50 percent for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Normal knee extension is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.  Examinations in this 
case have revealed extension to 0 degrees in September 2001 
and January 2002, and to -5 degrees in July 2003.  Obviously, 
even a compensable rating under Diagnostic Code 5261 is not 
warranted.  

The July 2003 x-ray confirmed the presence of right knee 
arthritis.  Traumatic arthritis (substantiated by x-ray 
findings) is rated as degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  In 
this case, the veteran has already been assigned a 30 percent 
rating for ankylosis under Diagnostic Code 5256, a rating 
criteria which effectively contemplates limitation of motion.  
Therefore a separate 10 percent rating under Diagnostic Code 
5010-5003 is not appropriate.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See De Luca v. Brown, 8 Vet. App. 202 
(1995). 

The veteran has complained of pain in his right knee, 
accompanied by weakness, stiffness, swelling, occasional 
locking, and easy fatigability.  At his September 2001 
examination, he reported flare-ups once or twice a week, 
lasting several hours at a time.  At his January 2002 VA 
examination, he said his knee would flare up with stiffness 
in the mornings.

Although the veteran has routinely reported pain, stiffness, 
and flare-ups, he has consistently been able to flex his 
right knee to at least 110 degrees and extend the knee to at 
least 0 degrees.  This is far above the level for even 
noncompensable ratings under Diagnostic Codes 5260 and 5261.  
Thus, the Board finds the 30 percent rating under Diagnostic 
Code 5256 (which, as mentioned above, also contemplates 
limitation of motion) adequately compensates any potential 
functional loss due to pain on use or during flare-ups, or 
due to weakness, fatigability, or incoordination.  

The veteran's right knee scarring has been regularly 
described on examination as being well healed or fully 
healed, and he has never complained of symptoms arising from 
his scars.  There certainly is no evidence that the scarring 
exceeds 39 sq. cm., is unstable or painful, or actually 
limits the function of the right knee.  Therefore, a separate 
rating for scarring is not warranted.  38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (as in 
effect prior to and from August 30, 2002).

As the RO did in its July 2003 statement of the case, the 
Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  These provisions state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
The governing norm in these exceptional cases is: A finding 
that the case present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The veteran underwent surgery for his right knee in August 
2001.  This appears to have been an outpatient procedure.  In 
any case, there is no evidence that the veteran has been 
hospitalized for his right knee disability during the course 
of this appeal.  

Regarding employment, the veteran has produced several 
relevant lay statements.  In a December 2003 letter, an 
individual wrote that he had worked with the veteran at the 
post office for almost 10 years, and that he had never known 
a time when the veteran's knee had not bothered or pained 
him.  In a December 2003 letter, another individual wrote 
that he had worked with the veteran at the post office for 
nine years.  It was obvious to this individual that the 
veteran often had knee pain and from time to time, would limp 
slightly because of it.  

In a January 2004 letter, another individual wrote that he 
had worked with the veteran for the prior four years, and had 
seen him struggle with right knee pain and swelling.  In a 
January 2004 memorandum, the veteran's employer wrote that 
the veteran had an all-drive route that required no walking.  
The employer wrote that she knew that the veteran had had 
problems with his knees.

Aside from the period of convalescence following his knee 
surgery (during which he was assigned a temporary 100 percent 
rating), the veteran does not appear to have lost any days 
from work due to his right knee condition.  This is 
understandable, as his postal route apparently involves no 
walking.  The Board acknowledges that the veteran's right 
knee symptoms have perhaps made it difficult for him to walk 
for long distances or stand for extended periods, but at 
least one private physician has indicated that he still is 
able to work at least a few hours without any rest.  
Moreover, the existing schedular ratings are already based 
upon the average impairment of earning capacity, and are 
intended to be considered from the point of view of the 
veteran working or seeking work. 

In summary, the preponderance of the evidence does not 
reflect that a rating in excess of 30 percent for internal 
derangement of the right knee with traumatic arthritis is 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for internal derangement of 
the right knee with traumatic arthritis is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


